--------------------------------------------------------------------------------

Exhibit 10.8
 
Securities Purchase Agreement


This Securities Purchase Agreement (this “Agreement”), dated as of March 5,
2015, is entered into by and between Hydrocarb Energy Corporation, a Nevada
corporation (“Company”), and Typenex Co-Investment, LLC, a Utah limited
liability company, its successors and/or assigns (“Investor”).
 
A.            Company and Investor are executing and delivering this Agreement
in reliance upon the exemption from securities registration afforded by the
rules and regulations promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”).
 
B.            Investor desires to purchase and Company desires to issue and
sell, upon the terms and conditions set forth in this Agreement (i) a Secured
Convertible Promissory Note, in the form attached hereto as Exhibit A, in the
original principal amount of $350,000.00 (the “Note”), convertible into shares
of common stock, $0.001 par value per share, of Company (the “Common Stock”),
upon the terms and subject to the limitations and conditions set forth in such
Note, and (ii) a Warrant to Purchase Shares of Common Stock, in the form
attached hereto as Exhibit B (the “Warrant”).
 
C.            This Agreement, the Note, the Warrant, the Pledge Agreement (as
defined below), the Escrow Agreement (as defined below), and all other
certificates, documents, agreements, resolutions and instruments delivered to
any party under or in connection with this Agreement, as the same may be amended
from time to time, are collectively referred to herein as the “Transaction
Documents”.
 
D.            For purposes of this Agreement: “Conversion Shares” means all
shares of Common Stock issuable upon conversion of all or any portion of the
Note; “Warrant Shares” means all shares of Common Stock issuable upon the
exercise of or pursuant to the Warrant; and “Securities” means the Note, the
Conversion Shares, the Warrant and the Warrant Shares.
 
NOW, THEREFORE, Company and Investor hereby agree as follows:
 
1.            Purchase and Sale of Securities.
 
              1.1.            Purchase of Securities. Company shall issue and
sell to Investor and Investor agrees to purchase from Company the Note and the
Warrant. In consideration thereof, Investor shall pay the Purchase Price(as
defined below to  Company. For the avoidance of doubt, the Purchase Price
constitutes payment in full for the Warrant.
 
                  1.2.        Form of Payment. On the Closing Date, Investor
shall pay the Purchase Price to Company against delivery of the Note and the
Warrant.
 
                  1.3.            Closing Date. Subject to the satisfaction (or
written waiver) of the conditions set forth in Section 6 and Section 7 below,
the date and time of the issuance and sale of the Securities pursuant to this
Agreement (the “Closing Date”) shall be 5:00 p.m., Eastern Time on or about
March 5, 2015, or such other mutually agreed upon time. The closing of the
transactions contemplated by this Agreement (the “Closing”) shall occur on the
Closing Date by means of the exchange by express courier and email of .pdf
documents and by wire transfer of funds, but shall be deemed to have occurred at
the offices of Hansen Black Anderson Ashcraft PLLC in Lehi, Utah.
 
                  1.4.            Original Issue Discount; Transaction Expenses.
The Note carries an original issue discount of $45,000.00 (the “OID”). In
addition, Company agrees to pay $5,000.00 to Investor to cover Investor’s legal
fees, accounting costs, due diligence, monitoring and other transaction costs
incurred in connection with the purchase and sale of the Securities (the
“Transaction Expense Amount”), all of which amount is included in the initial
principal balance of the Note. The “Purchase Price”, therefore, shall be
$300,000.00, computed as follows: $350,000.00 original principal balance, less
the OID, less the Transaction Expense Amount.
 
1

--------------------------------------------------------------------------------

                  1.5.               Collateral for the Note. The Note shall be
secured by a Stock Pledge Agreement substantially in the form attached hereto as
Exhibit C whereby CW Navigation, Inc., a Texas corporation and significant
shareholder of Company (“CW Navigation”), will pledge one million one hundred
thousand (1,100,000) shares of Company’s Common Stock (the “Collateral Shares”)
as security for Company’s obligations under the Transaction Documents (the
“Pledge Agreement”).
 
2.           Investor’s Representations and Warranties. Investor represents and
warrants to Company that: (i) this Agreement has been duly and validly
authorized; (ii) this Agreement constitutes a valid and binding agreement of
Investor enforceable in accordance with its terms; and (iii) Investor is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D of
the 1933 Act.
 
3.            Representations and Warranties of Company. Company represents and
warrants to Investor that: (i) Company is a corporation duly organized, validly
existing and in good standing under the laws of its state of incorporation and
has the requisite corporate power to own its properties and to carry on its
business as now being conducted; (ii) Company is duly qualified as a foreign
corporation to do business and is in good standing in each jurisdiction where
the nature of the business conducted or property owned by it makes such
qualification necessary; (iii) Company has registered its Common Stock under
Section 12(g) of the Securities Exchange Act of 1934, as amended (the “1934
Act”), and is obligated to file reports pursuant to Section 13 or Section 15(d)
of the 1934 Act; (iv) each of the Transaction Documents and the transactions
contemplated hereby and thereby, have been duly and validly authorized by
Company; (v) this Agreement, the Note, the Warrant, the Escrow Agreement, and
the other Transaction Documents have been duly executed and delivered by Company
and constitute the valid and binding obligations of Company enforceable in
accordance with their terms, subject as to enforceability only to general
principles of equity and to bankruptcy, insolvency, moratorium, and other
similar laws affecting the enforcement of creditors’ rights generally; (vi) the
execution and delivery of the Transaction Documents by Company, the issuance of
Securities in accordance with the terms hereof, and the consummation by Company
of the other transactions contemplated by the Transaction Documents do not and
will not conflict with or result in a breach by Company of any of the terms or
provisions of, or constitute a default under (a) Company’s formation documents
or bylaws, each as currently in effect, (b) any indenture, mortgage, deed of
trust, or other material agreement or instrument to which Company is a party or
by which it or any of its properties or assets are bound, including any listing
agreement for the Common Stock, or (c) to Company’s knowledge, any existing
applicable law, rule, or regulation or any applicable decree, judgment, or order
of any court, United States federal or state regulatory body, administrative
agency, or other governmental body having jurisdiction over Company or any of
Company’s properties or assets; (vii) no further authorization, approval or
consent of any court, governmental body, regulatory agency, self-regulatory
organization, or stock exchange or market or the stockholders or any lender of
Company is required to be obtained by Company for the issuance of the Securities
to Investor; (viii) none of Company’s filings with the SEC contained, at the
time they were filed, any untrue statement of a material fact or omitted to
state any material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading; (ix) Company has filed all reports, schedules, forms,
statements and other documents required to be filed by Company with the SEC
under the 1934 Act on a timely basis or has received a valid extension of such
time of filing and has filed any such report, schedule, form, statement or other
document prior to the expiration of any such extension; (x) Company is not, nor
has it ever been, a “Shell Company,” as such type of “issuer” is described in
Rule 144(i)(1) under the 1933 Act; (xi) Company has taken no action which would
give rise to any claim by any person or entity for a brokerage commission,
placement agent or finder’s fees or similar payments by Investor relating to the
Note or the transactions contemplated hereby, and Investor shall have no
obligation with respect to such fees or with respect to any claims made by or on
behalf of other persons for fees of a type contemplated in this subsection that
may be due in connection with the transactions contemplated hereby and Company
shall indemnify and hold harmless each of Investor, Investor’s employees,
officers, directors, stockholders, managers, members, agents, and partners, and
their respective affiliates, from and against all claims, losses, damages, costs
(including the costs of preparation and attorneys’ fees) and expenses suffered
in respect of any such claimed or existing fees; (xii) when issued, the
Conversion Shares and the Warrant Shares will be duly authorized, validly
issued, fully paid for and non-assessable, free and clear of all liens, claims,
charges and encumbrances; and (xiii) Company has performed due diligence and
background research on Investor and its affiliates including, without
limitation, John M. Fife, and, to its satisfaction, has made inquiries with
respect to all matters Company may consider relevant to the undertakings and
relationships contemplated by the Transaction Documents including, among other
things, the following:
http://investing.businessweek.com/research/stocks/people/person.asp?personId=7505107&ticker=UAHC;SEC
Civil Case No. 07-C-0347 (N.D. Ill.); SEC Civil Action No. 07-CV-347 (N.D.
Ill.); and FINRA Case #2011029203701. Company, being aware of the matters
described in subsection (xiii) above, acknowledges and agrees that such matters,
or any similar matters, have no bearing on the transactions contemplated by the
Transaction Documents and covenants and agrees it will not use any such
information as a defense to performance of its obligations under the Transaction
Documents or in any attempt to avoid, modify or reduce such obligations.
2

--------------------------------------------------------------------------------

4.            Company Covenants. Until all of Company’s obligations hereunder
are paid and performed in full, or within the timeframes otherwise specifically
set forth below, Company shall comply with the following covenants: (i) so long
as Investor beneficially owns any of the Securities and for at least twenty (20)
Trading Days (as defined in the Note) thereafter, Company shall file all reports
required to be filed with the SEC pursuant to Sections 13 or 15(d) of the 1934
Act, and shall take all reasonable action under its control to ensure that
adequate current public information with respect to Company, as required in
accordance with Rule 144, is publicly available, and shall not terminate its
status as an issuer required to file reports under the 1934 Act even if the 1934
Act or the rules and regulations thereunder would permit such termination; (iii)
the Common Stock shall be listed or quoted for trading on any of (a) NYSE, (b)
NASDAQ, (c) OTCQX, or (d) OTCQB; (iv) when issued, the Conversion Shares and the
Warrant Shares will be duly authorized, validly issued, fully paid for and
non-assessable, free and clear of all liens, claims, charges and encumbrances;
and (v) Company shall use the net proceeds received hereunder for working
capital and general corporate purposes only; provided, however, Company will not
use such proceeds to pay fees payable (A) to any broker or finder relating to
the offer and sale of the Securities unless such broker, finder, or other party
is a registered investment adviser or registered broker-dealer and such fees are
paid in full compliance with all applicable laws and regulations, or (B) to any
other party relating to any financing transaction effected prior to the date
hereof.
 
5.            Investor Covenants.  For a period of six (6) months from the date
hereof, Investor will not directly or through an affiliate engage in any open
market Short Sales (as defined below) of the Common Stock; provided; however,
that unless and until Company  has affirmatively demonstrated by the use of
specific evidence that Investor is engaging in open market Short Sales, Investor
shall be assumed to be in compliance with the provisions of this Section and
Company shall remain fully obligated to fulfill all of its obligations under the
Transaction Documents; and provided, further, that (i) Company shall under no
circumstances be entitled to request or demand that Investor either (A) provide
trading or other records of Investor or of any party or (B) affirmatively
demonstrate that Investor or any other party has not engaged in any such Short
Sales in breach of these provisions as a condition to Company’s fulfillment of
its obligations under any of the Transaction Documents, (ii) Company shall not
assert Investor’s or any other party’s failure to demonstrate such absence of
such Short Sales or provide any trading or other records of Investor or any
other party as all or part of a defense to any breach of Company’s obligations
under any of the Transaction Documents, and (iii) Company shall have no setoff
right with respect to any such Short Sales. As used herein, “Short Sale” has the
meaning provided in Rule 3b-3 under the 1934 Act.
 
3

--------------------------------------------------------------------------------

6.           Conditions to Company’s Obligation to Sell. The obligation of
Company hereunder to issue and sell the Securities to Investor at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions:
 
          6.1.            Investor shall have executed this Agreement and
delivered the same to Company.
 
                          6.2.            Investor shall have delivered the
Purchase Price to Company in accordance with Section 1.2 above.
 
7.           Conditions to Investor’s Obligation to Purchase. The obligation of
Investor hereunder to purchase the Securities at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for Investor’s sole benefit and
may be waived by Investor at any time in its sole discretion:
 
  7.1.      Company shall have executed this Agreement and delivered the same to
Investor.
 
  7.2.      Company shall have delivered to Investor the duly executed Note and
Warrant in accordance with Section 1.2 above.
 
  7.3.      CW Navigation shall have delivered to Investor a fully executed copy
of the Pledge Agreement.
 
  7.4.      Company shall have delivered to Investor a fully executed
Irrevocable Letter of Instructions to Transfer Agent with respect to the
Conversion Shares and the Warrant Shares substantially in the form attached
hereto as Exhibit D acknowledged in writing by Company’s transfer agent (the
“Transfer Agent”).
 
  7.5.      Company shall have delivered to Investor a fully executed
Irrevocable Letter of Instruction to Transfer Agent with respect to the
Collateral Shares substantially in the form attached hereto as Exhibit E.
 
  7.6.      Company shall have delivered to Investor a fully executed
Secretary’s Certificate substantially in the form attached hereto as Exhibit F
evidencing Company’s approval of the Transaction Documents.
 
  7.7.      Company shall have delivered to Investor a fully executed Share
Issuance Resolution substantially in the form attached hereto as Exhibit G to be
delivered to the Transfer Agent.
 
  7.8.      Each of Company and CW Navigation shall have executed and delivered
to Investor a fully executed Escrow Agreement substantially in the form attached
hereto as Exhibit H (the “Escrow Agreement”) to be delivered to Hansen Black
Anderson Ashcraft PLLC, as escrow agent (“Escrow Agent”), along with the share
certificates representing the Collateral Shares (together with signed
irrevocable stock powers with original medallion signature guarantees annexed
thereto) being pledged pursuant to the Pledge Agreement to be held therein by
Escrow Agent pursuant to the terms of the Escrow Agreement.
 
  7.9.      Company shall have delivered to Investor a fully executed copy of
the Subordination Agreement substantially in the form attached hereto as Exhibit
I.
 
  7.10.   Company shall have delivered to Investor fully executed copies of all
other Transaction Documents required to be executed by Company herein or
therein.
 
4

--------------------------------------------------------------------------------

                8.           Reservation of Shares. At all times during which
the Note is convertible or the Warrant is exercisable, Company will reserve from
its authorized and unissued Common Stock at least (i) three (3) times the higher
of (1) the Outstanding Balance (as defined in and determined pursuant to the
Note) divided by the Lender Conversion Price (as defined in the Note), and (2)
the Outstanding Balance divided by the Market Price (as defined in the Note),
plus (ii) three (3) times the number of Warrant Shares deliverable upon full
exercise of the Warrant (the “Share Reserve”), but in any event not less than
1,250,000 shares of Common Stock shall be reserved at all times for such purpose
(the “Transfer Agent Reserve”). Company further agrees that it will cause the
Transfer Agent to immediately add shares of Common Stock to the Transfer Agent
Reserve in increments of 250,000 shares as and when requested by Investor in
writing from time to time, provided that such incremental increases do not cause
the Transfer Agent Reserve to exceed the Share Reserve. In furtherance thereof,
from and after the date hereof and until such time that the Note has been paid
in full and the Warrant exercised in full (or otherwise expired), Company shall
require the Transfer Agent to reserve for the purpose of issuance of Conversion
Shares under the Note and Warrant Shares under the Warrant, a number of shares
of Common Stock equal to the Transfer Agent Reserve. Company shall further
require the Transfer Agent to hold such shares of Common Stock exclusively for
the benefit of Investor and to issue such shares to Investor promptly upon
Investor’s delivery of a conversion notice under the Note or a Notice of
Exercise under the Warrant. Finally, Company shall require the Transfer Agent to
issue shares of Common Stock pursuant to the Note and the Warrant to Investor
out of its authorized and unissued shares, and not the Transfer Agent Reserve,
to the extent shares of Common Stock have been authorized, but not issued, and
are not included in the Transfer Agent Reserve. The Transfer Agent shall only
issue shares out of the Transfer Agent Reserve to the extent there are no other
authorized shares available for issuance and then only with Investor’s written
consent.
 
                9.           Investor’s Consent Right to New Issuances. As
additional consideration for Investor’s agreement to purchase the Note and the
Warrant as set forth herein and as a material inducement to Investor to enter
into this Agreement and the other Transaction Documents, Company hereby
covenants and agrees that if Company makes three (3) Variable Security Issuances
(as defined below) to individuals or entities other than Investor, whether
separately or in the aggregate, then from and after the date of the third
Variable Security Issuance and until all of Company’s obligations under the Note
are paid and performed in full, Company shall not enter into any additional
Variable Security Issuances without first obtaining Investor’s written consent.
For purposes hereof, the term “Variable Security Issuance” means any transaction
pursuant to Section 3(a)(9) or Section 3(a)(10) of the 1933 Act, equity line of
credit or financing arrangement or other transaction that involves issuing
Company securities that are convertible into Common Stock (including without
limitation selling convertible debt, warrants or convertible preferred stock)
with a conversion price that varies with the market price of the Common Stock.
 
                10.        Miscellaneous. The provisions set forth in this
Section 9 shall apply to this Agreement, as well as all other Transaction
Documents as if these terms were fully set forth therein.
 
  10.1.            Original Signature Pages. Each party agrees to deliver its
original signature pages to the Transaction Documents to the other party within
five (5) Trading Days of the date hereof. Notwithstanding the foregoing, the
Transaction Documents shall be fully effective upon exchange of electronic
signature pages by the parties and payment of the Purchase Price by Investor.
For the avoidance of doubt, the failure by either party to deliver its original
signature pages to the other party shall not affect in any way the validity or
effectiveness of any of the Transaction Documents, provided that such failure to
deliver original signatures shall be a breach of the party’s obligations
hereunder.
 
  10.2.    Cross Default. Any Event of Default (as defined in the Note) by
Company under the Note shall be deemed a breach of this Agreement, and any
breach by Company under this Agreement will be deemed an Event of Default under
the Note.
 
5

--------------------------------------------------------------------------------

  10.3.    Arbitration of Claims. The parties shall submit all Claims (as
defined in Exhibit J) arising under this Agreement or any other Transaction
Document or other agreements between the parties and their affiliates to binding
arbitration pursuant to the arbitration provisions set forth in Exhibit J
attached hereto (the “Arbitration Provisions”). The parties hereby acknowledge
and agree that the Arbitration Provisions are unconditionally binding on the
parties hereto and are severable from all other provisions of this Agreement.
Any capitalized term not defined in the Arbitration Provisions shall have the
meaning set forth in this Agreement. By executing this Agreement, Company
represents, warrants and covenants that Company has reviewed the Arbitration
Provisions carefully, consulted with legal counsel about such provisions (or
waived its right to do so), understands that the Arbitration Provisions are
intended to allow for the expeditious and efficient resolution of any dispute
hereunder, agrees to the terms and limitations set forth in the Arbitration
Provisions, and that Company will not take a position contrary to the foregoing
representations. Company acknowledges and agrees that Investor may rely upon the
foregoing representations and covenants of Company regarding the Arbitration
Provisions.
 
  10.4.    Governing Law; Venue. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Utah for contracts to be
wholly performed in such state and without giving effect to the principles
thereof regarding the conflict of laws. Each party consents to and expressly
agrees that exclusive venue for arbitration of any dispute arising out of or
relating to any Transaction Document or the relationship of the parties or their
affiliates shall be in Salt Lake County or Utah County, Utah. Without modifying
the parties obligations to resolve disputes hereunder pursuant to the
Arbitration Provisions, for any litigation arising in connection with any of the
Transaction Documents, each party hereto hereby (a) consents to and expressly
submits to the exclusive personal jurisdiction of any state or federal court
sitting in Salt Lake County, Utah, (b) expressly submits to the exclusive venue
of any such court for the purposes hereof, and (c) waives any claim of improper
venue and any claim or objection that such courts are an inconvenient forum or
any other claim or objection to the bringing of any such proceeding in such
jurisdictions or to any claim that such venue of the suit, action or proceeding
is improper.
 
  10.5.   Calculation Disputes. Notwithstanding the Arbitration Provisions, in
the case of a dispute as to any arithmetic calculation under the Transaction
Documents, including without limitation, calculating the Outstanding Balance,
Warrant Shares, Exercise Shares (as defined in the Warrant), Delivery Shares (as
defined in the Warrant), Lender Conversion Price, Lender Conversion Shares (as
defined in the Note), Installment Conversion Price (as defined in the Note),
Installment Conversion Shares (as defined in the Note), Conversion Factor (as
defined in the Note), Market Price, Conversion Shares, or the VWAP (as defined
in the Note) (collectively, “Calculations”), Company or Investor (as the case
may be) shall submit the disputed determinations or arithmetic calculations (as
the case may be) via email or facsimile with confirmation of receipt (a) within
two (2) Trading Days after receipt of the applicable notice giving rise to such
dispute to Company or Investor (as the case may be) or (b) if no notice gave
rise to such dispute, at any time after Investor learned of the circumstances
giving rise to such dispute. If Investor and Company are unable to agree upon
such determination or calculation within two (2) Trading Days of such disputed
determination or arithmetic calculation (as the case may be) being submitted to
Company or Investor (as the case may be), then Investor shall, within two (2)
Trading Days, submit via email or facsimile the disputed Calculation to Unkar
Systems Inc. (“Unkar Systems”). Company shall cause Unkar Systems to perform the
determinations or calculations (as the case may be) and notify Company and
Investor of the results no later than ten (10) Trading Days from the time it
receives such disputed determinations or calculations (as the case may be).
Unkar Systems’ determination of the disputed Calculation shall be binding upon
all parties absent demonstrable error. Unkar Systems’ fee for performing such
Calculation shall be paid by the incorrect party, or if both parties are
incorrect, by the party whose Calculation is furthest from the correct
Calculation as determined by Unkar Systems. In the event Company is the losing
party, no extension of the Delivery Date shall be granted and Company shall
incur all effects for failing to deliver the applicable shares in a timely
manner as set forth in the Transaction Documents. Notwithstanding the foregoing,
Investor may, in its sole discretion, designate an independent, reputable
investment bank or accounting firm other than Unkar Systems to resolve any such
dispute and in such event, all references to “Unkar Systems” herein will be
replaced with references to such independent, reputable investment bank or
accounting firm so designated by Investor.
 
6

--------------------------------------------------------------------------------

  10.6.    Counterparts. Each Transaction Document may be executed in any number
of counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. The parties hereto confirm that any
electronic copy of another party’s executed counterpart of a Transaction
Document (or such party’s signature page thereof) will be deemed to be an
executed original thereof.
 
  10.7.    Headings. The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of, this
Agreement.
 
  10.8.   Severability. In the event that any provision of this Agreement is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform to such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.
 
  10.9.   Entire Agreement; Amendments. This Agreement and the instruments and
exhibits referenced herein contain the entire understanding of the parties with
respect to the matters covered herein and therein and, except as specifically
set forth herein or therein, neither Company nor Investor makes any
representation, warranty, covenant or undertaking with respect to such matters.
No provision of this Agreement may be waived or amended other than by an
instrument in writing signed by the parties hereto.
 
  10.10.Notices. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of: (a) the date delivered, if delivered by personal
delivery as against written receipt therefor or by email to an executive
officer, or by facsimile (with successful transmission confirmation), (b) the
earlier of the date delivered or the third Trading Day after deposit, postage
prepaid, in the United States Postal Service by certified mail, or (c) the
earlier of the date delivered or the third Trading Day after mailing by express
courier, with delivery costs and fees prepaid, in each case, addressed to each
of the other parties thereunto entitled at the following addresses (or at such
other addresses as such party may designate by five (5) calendar days’ advance
written notice similarly given to each of the other parties hereto):
 
If to Company:


Hydrocarb Energy Corporation
Attn: Kent Watts
800 Gessner, Suite 375
Houston, Texas 77024
 
With a copy to:


Christian, Smith & Jewell, LLP
Attn: James W. Christian
2302 Fannin, Suite 500
Houston, Texas 77002


7

--------------------------------------------------------------------------------

If to Investor:
 
Typenex Co-Investment, LLC
Attn: John Fife
303 East Wacker Drive, Suite 1040
Chicago, Illinois 60601


With a copy to (which copy shall not constitute notice):


Hansen Black Anderson Ashcraft PLLC
Attn: Jonathan K. Hansen
3051 West Maple Loop Drive, Suite 325
Lehi, Utah 84043


  10.11. Successors and Assigns. This Agreement or any of the severable rights
and obligations inuring to the benefit of or to be performed by Investor
hereunder may be assigned by Investor to a third party, including its financing
sources, in whole or in part, without the need to obtain Company’s consent
thereto. Company may not assign its rights or obligations under this Agreement
or delegate its duties hereunder without the prior written consent of Investor.
 
  10.12.  Survival. The representations and warranties of Company and the
agreements and covenants set forth in this Agreement shall survive the Closing
hereunder notwithstanding any due diligence investigation conducted by or on
behalf of Investor. Company agrees to indemnify and hold harmless Investor and
all its officers, directors, employees, attorneys, and agents for loss or damage
arising as a result of or related to any breach or alleged breach by Company of
any of its representations, warranties and covenants set forth in this Agreement
or any of its covenants and obligations under this Agreement, including
advancement of expenses as they are incurred.
 
  10.13. Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
  10.14. Investor’s Rights and Remedies Cumulative; Liquidated Damages. All
rights, remedies, and powers conferred in this Agreement and the Transaction
Documents are cumulative and not exclusive of any other rights or remedies, and
shall be in addition to every other right, power, and remedy that Investor may
have, whether specifically granted in this Agreement or any other Transaction
Document, or existing at law, in equity, or by statute, and any and all such
rights and remedies may be exercised from time to time and as often and in such
order as Investor may deem expedient. The parties acknowledge and agree that
upon Company’s failure to comply with the provisions of the Transaction
Documents, Investor’s damages would be uncertain and difficult (if not
impossible) to accurately estimate because of the parties’ inability to predict
future interest rates and future share prices, Investor’s increased risk, and
the uncertainty of the availability of a suitable substitute investment
opportunity for Investor, among other reasons. Accordingly, any fees, charges,
and default interest due under the Note, the Warrant, and the other Transaction
Documents are intended by the parties to be, and shall be deemed, liquidated
damages (under Company’s and Investor’s expectations that any such liquidated
damages will tack back to the Purchase Price Date (as defined in the Note) for
purposes of determining the holding period under Rule 144). The parties agree
that such liquidated damages are a reasonable estimate of Investor’s actual
damages and not a penalty, and shall not be deemed in any way to limit any other
right or remedy Investor may have hereunder, at law or in equity. The parties
acknowledge and agree that under the circumstances existing at the time this
Agreement is entered into, such liquidated damages are fair and reasonable and
are not penalties. All fees, charges, and default interest provided for in the
Transaction Documents are agreed to by the parties to be based upon the
obligations and the risks assumed by the parties as of the Closing Date and are
consistent with investments of this type. The liquidated damages provisions of
the Transaction Documents shall not limit or preclude a party from pursuing any
other remedy available at law or in equity; provided, however, that the
liquidated damages provided for in the Transaction Documents are intended to be
in lieu of actual damages.
 
8

--------------------------------------------------------------------------------

  10.15.  Ownership Limitation. Notwithstanding anything to the contrary
contained in this Agreement or the other Transaction Documents, if at any time
Investor shall or would be issued shares of Common Stock under any of the
Transaction Documents, but such issuance would cause Investor (together with its
affiliates) to beneficially own a number of shares exceeding the Maximum
Percentage (as defined in the Note), then Company must not issue to Investor the
shares that would cause Investor to exceed the Maximum Percentage. The shares of
Common Stock issuable to Investor that would cause the Maximum Percentage to be
exceeded are referred to herein as the “Ownership Limitation Shares”. Company
will reserve the Ownership Limitation Shares for the exclusive benefit of
Investor. From time to time, Investor may notify Company in writing of the
number of the Ownership Limitation Shares that may be issued to Investor without
causing Investor to exceed the Maximum Percentage. Upon receipt of such notice,
Company shall be unconditionally obligated to immediately issue such designated
shares to Investor, with a corresponding reduction in the number of the
Ownership Limitation Shares. For purposes of this Section, beneficial ownership
of Common Stock will be determined under Section 13(d) of the 1934 Act.
 
  10.16.  Attorneys’ Fees and Cost of Collection. In the event of any
arbitration or action at law or in equity to enforce or interpret the terms of
this Agreement or any of the other Transaction Documents, the parties agree that
the party who is awarded the most money shall be deemed the prevailing party for
all purposes and shall therefore be entitled to an additional award of the full
amount of the attorneys’ fees, deposition costs, and expenses paid by such
prevailing party in connection with arbitration or litigation without reduction
or apportionment based upon the individual claims or defenses giving rise to the
fees and expenses. Nothing herein shall restrict or impair an arbitrator’s or a
court’s power to award fees and expenses for frivolous or bad faith pleading. If
(a) the Note or Warrant is placed in the hands of an attorney for collection or
enforcement prior to commencing arbitration or legal proceedings, or is
collected or enforced through any arbitration or legal proceeding, or Investor
otherwise takes action to collect amounts due under the Note or to enforce the
provisions of the Note or the Warrant; or (b) there occurs any bankruptcy,
reorganization, receivership of Company or other proceedings affecting Company’s
creditors’ rights and involving a claim under the Note or the Warrant; then
Company shall pay the costs incurred by Investor for such collection,
enforcement or action or in connection with such bankruptcy, reorganization,
receivership or other proceeding, including, without limitation, attorneys’
fees, expenses, deposition costs, and disbursements.
 
  10.17.  Waiver. No waiver of any provision of this Agreement shall be
effective unless it is in the form of a writing signed by the party granting the
waiver. No waiver of any provision or consent to any prohibited action shall
constitute a waiver of any other provision or consent to any other prohibited
action, whether or not similar. No waiver or consent shall constitute a
continuing waiver or consent or commit a party to provide a waiver or consent in
the future except to the extent specifically set forth in writing.
 
  10.18.  Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES
ANY AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S
RIGHT TO DEMAND TRIAL BY JURY.
 
9

--------------------------------------------------------------------------------

  10.19.            Time of the Essence. Time is expressly made of the essence
with respect to each and every provision of this Agreement and the other
Transaction Documents.
 
[Remainder of page intentionally left blank; signature page follows]
 
10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Investor and Company have caused this
Agreement to be duly executed as of the date first above written.
 
SUBSCRIPTION AMOUNT:


Principal Amount of Note:
 
$
350,000.00
           
Purchase Price:
 
$
300,000.00
 

 
 

 
INVESTOR:
   
Typenex Co-Investment, LLC
     
By: Red Cliffs Investments, Inc., its Manager
        By: /s/ John M. Fife    
John M. Fife, President

 
Hydrocarb Energy Corporation
   
By:
/s/ Kent P. Watts
Printed Name:
Kent P. Watts
Title:
CEO



ATTACHED EXHIBITS:


Exhibit A
Note

Exhibit B
Warrant

Exhibit C
Pledge Agreement

Exhibit D
Irrevocable Transfer Agent Instructions – Conversion Shares

Exhibit E
Irrevocable Transfer Agent Instructions – Collateral Shares

Exhibit F
Secretary’s Certificate

Exhibit G
Share Issuance Resolution

Exhibit H
Escrow Agreement

Exhibit I
Subordination Agreement

Exhibit J
Arbitration Provisions

 

--------------------------------------------------------------------------------

EXHIBIT J


ARBITRATION PROVISIONS


1.      Dispute Resolution. For purposes of this Exhibit J, the term “Claims”
means any disputes, claims, demands, causes of action, liabilities, damages,
losses, or controversies whatsoever arising from related to or connected with
the transactions contemplated in the Transaction Documents and any
communications between the parties related thereto, including without limitation
any claims of mutual mistake, mistake, fraud, misrepresentation, failure of
formation, failure of consideration, promissory estoppel, unconscionability,
failure of condition precedent, rescission, and any statutory claims, tort
claims, contract claims, or claims to void, invalidate or terminate the
Agreement or any of the other Transaction Documents. The term “Claims”
specifically excludes a dispute over Calculations (as defined in the Agreement).
The parties hereby agree that the arbitration provisions set forth in this
Exhibit J (“Arbitration Provisions”) are binding on the parties hereto and are
severable from all other provisions in the Transaction Documents. As a result,
any attempt to rescind the Agreement or declare the Agreement or any other
Transaction Document invalid or unenforceable for any reason is subject to these
Arbitration Provisions. These Arbitration Provisions shall also survive any
termination or expiration of the Agreement.
 
2.      Arbitration. Except as otherwise provided herein, all Claims must be
submitted to arbitration (“Arbitration”) to be conducted in Salt Lake County,
Utah or Utah County, Utah and pursuant to the terms set forth in these
Arbitration Provisions. The parties agree that the award of the arbitrator shall
be final and binding upon the parties; shall be the sole and exclusive remedy
between them regarding any Claims, counterclaims, issues, or accountings
presented or pleaded to the arbitrator; and shall promptly be payable in United
States dollars free of any tax, deduction or offset (with respect to monetary
awards). Any costs or fees, including without limitation attorneys’ fees,
incident to enforcing the arbitrator’s award shall, to the maximum extent
permitted by law, be charged against the party resisting such enforcement. The
award shall include Default Interest (as defined in the Note) both before and
after the award. Judgment upon the award of the arbitrator will be entered and
enforced by a state court sitting in Salt Lake County, Utah. The parties hereby
incorporate herein the provisions and procedures set forth in the Utah Uniform
Arbitration Act, U.C.A. § 78B-11-101 et seq. (as amended or superseded from time
to time, the “Arbitration Act”). Pursuant to Section 105 of the Arbitration Act,
in the event of conflict between the terms of these Arbitration Provisions and
the provisions of the Arbitration Act, the terms of these Arbitration Provisions
shall control.
 
3.      Arbitration Proceedings. Arbitration between the parties will be subject
to the following procedures:
 
3.1        Pursuant to Section 110 of the Arbitration Act, the parties agree
that a party may initiate Arbitration by giving written notice to the other
party (“Arbitration Notice”) in the same manner that notice is permitted under
Section 10.10 of the Agreement; provided, however, that the Arbitration Notice
may not be given by email or fax. Arbitration will be deemed initiated as of the
date that the Arbitration Notice is deemed delivered under Section 10.10 of the
Agreement (the “Service Date”). After the Service Date, information may be
delivered, and notices may be given, by email or fax pursuant to Section 10.10
of the Agreement or any other method permitted thereunder. The Arbitration
Notice must describe the nature of the controversy, the remedies sought, and the
election to commence Arbitration proceedings. All Claims in the Arbitration
Notice must be pleaded consistent with the Utah Rules of Civil Procedure.
 
3.2     Within ten (10) calendar days after the Service Date, Investor shall
select and submit to Company the names of three arbitrators that are designated
as “neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such three designated persons hereunder are
referred to herein as the “Proposed Arbitrators”). For the avoidance of doubt,
each Proposed Arbitrator must be qualified as a “neutral” with Utah ADR
Services. Within ten (10) calendar days after Investor has submitted to Company
the names of the Proposed Arbitrators, Company must select, by written notice to
Investor, one (1) of the Proposed Arbitrators to act as the arbitrator for the
parties under these Arbitration Provisions. If Company fails to select one of
the Proposed Arbitrators in writing within such 10-day period, then Investor may
select the arbitrator from the Proposed Arbitrators by providing written notice
of such selection to Company. If Investor fails to identify the Proposed
Arbitrators within the time period required above, then Company may at any time
prior to Investor designating the Proposed Arbitrators, select the names of
three arbitrators that are designated as “neutrals” or qualified arbitrators by
Utah ADR Service by written notice to Investor. Investor may then, within ten
(10) calendar days after Company has submitted notice of its selected
arbitrators to Investor, select, by written notice to Company, one (1) of the
selected arbitrators to act as the arbitrator for the parties under these
Arbitration Provisions. If Investor fails to select in writing and within such
10-day period one of the three arbitrators selected by Company, then Company may
select the arbitrator from its three previously selected arbitrators by
providing written notice of such selection to Investor. Subject to Paragraph
3.12 below, the cost of the arbitrator must be paid equally by both parties;
provided, however, that if one party refuses or fails to pay its portion of the
arbitrator fee, then the other party can advance such unpaid amount (subject to
the accrual of Default Interest thereupon), with such amount added to or
subtracted from, as applicable, the award granted by the arbitrator. If Utah ADR
Services ceases to exist or to provide a list of neutrals, then the arbitrator
shall be selected under the then prevailing rules of the American Arbitration
Association. The date that the selected arbitrator agrees in writing to serve as
the arbitrator hereunder is referred to herein as the “Arbitration Commencement
Date”.
 
Arbitration Provisions, Page 1

--------------------------------------------------------------------------------

3.3     An answer and any counterclaims to the Arbitration Notice, which must be
pleaded consistent with the Utah Rules of Civil Procedure, shall be required to
be delivered to the other party within twenty (20) calendar days after the
Service Date. Upon request, the arbitrator is hereby instructed to render a
default award, consistent with the relief requested in the Arbitration Notice,
against a party that fails to submit an answer within such time period.
 
3.4     The party that delivers the Arbitration Notice to the other party shall
have the option to also commence legal proceedings with any state court sitting
in Salt Lake County, Utah (“Litigation Proceedings”), subject to the following:
(i) the complaint in the Litigation Proceedings is to be substantially similar
to the claims set forth in the Arbitration Notice, provided that an additional
cause of action to compel arbitration will also be included therein, (ii) so
long as the other party files an answer to the complaint in the Litigation
Proceedings and an answer to the Arbitration Notice, the Litigation Proceedings
will be stayed pending an award of the arbitrator hereunder, (iii) if the other
party fails to file an answer in the Litigation Proceedings or an answer in the
Arbitration Proceedings, then the party initiating Arbitration shall be entitled
to a default judgment consistent with the relief requested, to be entered in the
Litigation Proceedings, and (iv) any legal or procedural issue arising under the
Arbitration Act that requires a decision of a court of competent jurisdiction
may be determined in the Litigation Proceedings. Any award of the arbitrator may
be entered in such Litigation Proceedings pursuant to the Arbitration Act.
 
3.5        Pursuant to Section 118(8) of the Arbitration Act, the parties agree
that discovery shall be conducted in accordance with the Utah Rules of Civil
Procedure; provided, however, that incorporation of such rules will in no event
supersede the Arbitration Provisions set forth herein, including without
limitation the time limitation set forth in Paragraph 3.9 below, and the
following:
 
  (a)        Discovery will only be allowed if the likely benefits of the
proposed discovery outweigh the burden or expense, and the discovery sought is
likely to reveal information that will satisfy a specific element of a claim or
defense already pleaded in the Arbitration. The party seeking discovery shall
always have the burden of showing that all of the standards and limitations set
forth in these Arbitration Provisions are satisfied. The scope of discovery in
the Arbitration proceedings shall also be limited as follows:
 
(i)        To facts directly connected with the transactions contemplated by the
Agreement.
 
(ii)        To facts and information that cannot be obtained from another source
that is more convenient, less burdensome or less expensive.
 
  (c)        No party shall be allowed (a) more than fifteen (15)
interrogatories (including discrete subparts), (b) more than fifteen (15)
requests for admission (including discrete subparts), (c) more than ten (10)
document requests (including discrete subparts), or (d) more than three
depositions (excluding expert depositions) for a maximum of seven (7) hours per
deposition.
 
3.6        Any party submitting any written discovery requests, including
interrogatories, requests for production, subpoenas to a party or a third party,
or requests for admissions, must prepay the estimated attorneys’ fees and costs,
as determined by the arbitrator, before the responding party has any obligation
to produce or respond.
 
  (a)        All discovery requests must be submitted in writing to the
arbitrator and the other party before issuing or serving such discovery
requests. The party issuing the written discovery requests must include with
such discovery requests a detailed explanation of how the proposed discovery
requests satisfy the requirements of these Arbitration Provisions and the Utah
Rules of Civil Procedure. Any party will then be allowed, within ten (10)
calendar days of receiving the proposed discovery requests, to submit to the
arbitrator an estimate of the attorneys’ fees and costs associated with
responding to such written discovery requests and a written challenge to each
applicable discovery request. After receipt of an estimate of attorneys’ fees
and costs and/or challenge(s) to one or more discovery requests, the arbitrator
will make a finding as to the likely attorneys’ fees and costs associated with
responding to the discovery requests and issue an order that (A) requires the
requesting party to prepay the attorneys’ fees and costs associated with
responding to the discovery requests, and (B) requires the responding party to
respond to the discovery requests as limited by the arbitrator within a certain
period of time after receiving payment from the requesting party. If a party
entitled to submit an estimate of attorneys’ fees and costs and/or a challenge
to discovery requests fails to do so within such 10-day period, the arbitrator
will make a finding that (A) there are no attorneys’ fees or costs associated
with responding to such discovery requests, and (B) the responding party must
respond to such discovery requests (as may be limited by the arbitrator) within
a certain period of time as determined by the arbitrator.
 
Arbitration Provisions, Page 2

--------------------------------------------------------------------------------

   (b)        In order to allow a written discovery request, the arbitrator must
find that the discovery request satisfies the standards set forth in these
Arbitration Provisions and the Utah Rules of Civil Procedure. The arbitrator
must strictly enforce these standards. If a discovery request does not satisfy
any of the standards set forth in these Arbitration Provisions or the Utah Rules
of Civil Procedure, the arbitrator may modify such discovery request to satisfy
the applicable standards, or strike such discovery request in whole or in part.
 
  (c)        Discovery deadlines will be set forth in a scheduling order issued
by the arbitrator. The parties hereby authorize and direct the arbitrator to
take such actions and make such rulings as may be necessary to carry out the
parties’ intent for the arbitration proceedings to be efficient and expeditious.
 
3.7        Each party may submit expert reports (and rebuttals thereto),
provided that such reports must be submitted by the deadlines established by the
arbitrator. Expert reports must contain the following: (a) a complete statement
of all opinions the expert will offer at trial and the basis and reasons for
them; (b) the expert’s name and qualifications, including a list of all
publications within the preceding 10 years, and a list of any other cases in
which the expert has testified at trial or in a deposition or prepared a report
within the preceding 10 years; and (c) the compensation to be paid for the
expert’s report and testimony. The parties are entitled to depose any other
party’s expert witness one time for no more than 4 hours. An expert may not
testify in a party’s case-in-chief concerning any matter not fairly disclosed in
the expert report.
 
3.8        All information disclosed by either party during the Arbitration
process (including without limitation information disclosed during the discovery
process) shall be considered confidential in nature. Each party agrees not to
disclose any confidential information received from the other party during the
discovery process unless (i) prior to or after the time of disclosure such
information becomes public knowledge or part of the public domain, not as a
result of any inaction or action of the receiving party, (ii) such information
is required by a court order, subpoena or similar legal duress to be disclosed
if such receiving party has notified the other party thereof in writing and
given it a reasonable opportunity to obtain a protective order from a court of
competent jurisdiction prior to disclosure; or (iii) disclosed to the receiving
party’s agents, representatives and legal counsel on a need to know basis who
each agree in writing not to disclose such information to any third party.
Pursuant to Section 118(5) of the Arbitration Act, the arbitrator is hereby
authorized and directed to issue a protective order to prevent the disclosure of
privileged information and confidential information upon the written request of
either party.
 
3.9        The parties hereby authorize and direct the arbitrator to take such
actions and make such rulings as may be necessary to carry out the parties’
intent for the arbitration proceedings to be efficient and expeditious. Pursuant
to Section 120 of the Arbitration Act, the parties hereby agree that an award of
the arbitrator must be made within 150 days after the Arbitration Commencement
Date. The arbitrator is hereby authorized and directed to hold a scheduling
conference within ten (10) calendar days after the Arbitration Commencement Date
in order to establish a scheduling order with various binding deadlines for
discovery, expert testimony, and the submission of documents by the parties to
enable the arbitrator to render a decision prior to the end of such 150-day
period. The Utah Rules of Evidence will apply to any final hearing before the
arbitrator.
 
3.10     The arbitrator shall have the right to award or include in the
arbitrator’s award any relief which the arbitrator deems proper under the
circumstances, including, without limitation, specific performance and
injunctive relief, provided that the arbitrator may not award exemplary or
punitive damages.
 
Arbitration Provisions, Page 3

--------------------------------------------------------------------------------

3.11     If any part of these Arbitration Provisions is found to violate
applicable law or to be illegal, then such provision shall be modified to the
minimum extent necessary to make such provision enforceable under applicable
law.
 
3.12     The arbitrator is hereby directed to require the losing party to (i)
pay the full amount of any unpaid costs and fees of the arbitrator, and (ii)
reimburse the prevailing party the reasonable attorneys’ fees, arbitrator costs,
deposition costs, and other discovery costs incurred by the prevailing party.
 
[Remainder of page intentionally left blank]
 
 
Arbitration Provisions, Page 4

--------------------------------------------------------------------------------